FILED
                           NOT FOR PUBLICATION
                                                                            MAR 27 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANGELINA SAMPSON, an individual,                 No.   16-35015
Plaintiff for herself and on behalf of all
others similarly situated; BRODIE KNOX,          D.C. No. 1:15-cv-03025-SAB
an individual, Plaintiff for himself and on
behalf of all others similarly situated;
MATTHEW JOHNSON, an individual,                  MEMORANDUM*
Plaintiff for himself and on behalf of all
others similarly situated; RICHARD
LANDRETH, an individual, Plaintiff for
himself and on behalf of all others
similarly situated,

              Plaintiffs-Appellants,

 v.

JELD-WEN INC., an Oregon corporation
doing business in Washington State,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Stanley Allen Bastian, District Judge, Presiding

                       Argued and Submitted March 7, 2018
                               Seattle, Washington


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: RAWLINSON, CLIFTON, and CHRISTEN, Circuit Judges.

      Plaintiffs Angelina Sampson, Brodie Knox, Matthew Johnson, and Richard

Landreth appeal the district court’s grant of summary judgment in favor of Jeld-

Wen Inc. (Jeld-Wen) in their diversity action. We review de novo a grant of

summary judgment, and we “determine whether, viewing the evidence in the light

most favorable to the nonmoving party, there are any genuine issues of material

fact and whether the district court correctly applied the relevant substantive law.”

Oracle USA, Inc. v. Rimini St., Inc., 879 F.3d 948, 958 (9th Cir. 2018) (citation and

internal quotation marks omitted).

      Plaintiffs argue that Jeld-Wen was contractually bound to pay annual

bonuses for work performed in 2008. We disagree. The January 31, 2006, memo

concerning the manager bonus program was distributed contemporaneously with

the employment agreements. The memo is most reasonably interpreted as an

appendage to the employment agreements because the memo lacks sufficient detail

to serve as a standalone agreement. See Keystone Land & Dev. Co. v. Xerox Corp.,

94 P.3d 945, 949 (Wash. 2004) (en banc) (holding that the terms of a contract must

be “sufficiently definite”). Read together, the two documents reflect that the Jeld-

Wen Board of Directors retained discretion as to whether to award bonuses.



                                           2
Consequently, Plaintiffs failed to raise a material issue of fact regarding Jeld-

Wen’s obligation to pay bonuses for work performed in 2008, and the district court

properly entered summary judgment in favor of Jeld-Wen. See Oracle, 879 F.3d at

958.

       AFFIRMED.




                                           3